     Case 1:15-cv-00311-TLN-BAM Document 125 Filed 12/08/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BALJIT ATHWAL, et al.,                    Case No. 1:15-cv-00311-TLN-BAM
12                  Plaintiffs,                ORDER SETTING DEADLINE FOR
                                               COMPLETION OF NON-EXPERT
13         v.                                  DISCOVERY
14   COUNTY OF STANISLAUS, et al.,             ORDER SETTING FURTHER
                                               STATUS/SCHEDULING CONFERENCE
15                  Defendants.
16   ___________________________________
                                               Case No. 1:18-cv-00496-TLN-BAM
17   GEORGIA DEFILIPPO, et al.,
18                  Plaintiffs,
19         v.
20   COUNTY OF STANISLAUS, et al.,
21                  Defendants.
22   ___________________________________
                                               Case No. 1:18-cv-01403-TLN-BAM
23   EDUARDO QUINTANAR, JR.,
24                  Plaintiff,
25         v.
26   COUNTY OF STANISLAUS, et al.,
27                  Defendants.
28
                                               1
     Case 1:15-cv-00311-TLN-BAM Document 125 Filed 12/08/20 Page 2 of 3


 1   FRANK CARSON,                                    Case No. 1:20-cv-00747-TLN-BAM

 2                     Plaintiff,

 3          v.

 4   COUNTY OF STANISLAUS, et al.,

 5                     Defendants.

 6   ___________________________________

 7   WALTER W. WELLS, et al.,                         Case No. 1:20-cv-00770-TLN-BAM

 8                     Plaintiffs,
 9          v.
10   COUNTY OF STANISLAUS, et al.,
11                     Defendants.
12

13

14          The above related actions arise out of the investigation into the murder of Korey

15   Kauffman and the prosecution of criminal charges against each of the individual plaintiffs. The

16   actions have been consolidated for the purposes of discovery.

17          On December 7, 2020, the Court held a further telephonic status conference to address the

18   scheduling of discovery deadlines in these related actions. Counsel Arturo Gonzalez and Robert

19   Sandoval appeared by telephone on behalf of Plaintiffs Baljit Athwal, Daljit Atwal, and Karan

20   Inc. and Plaintiffs Walter Wells and Scott McFarlane. Counsel Jayme Walker appeared by

21   telephone on behalf of Plaintiffs Georgia DeFilippo and Christina DeFilippo, Plaintiffs Estate of

22   Frank Carson and Georgia DeFilippo, as an individual and as successor in interest to Frank

23   Carson, and Plaintiff Eduardo Quintanar, Jr. Counsel John Whitefleet appeared by telephone on

24   behalf of Defendants County of Stanislaus, Stanislaus County Office of the District Attorney,

25   Dale Lingerfelt, Kirk Bunch, Steve Jacobson, Birgit Fladager, Marlissa Ferreira, Cory Brown and

26   David Harris. Counsel Amanda Heitlinger appeared by telephone on behalf of Defendants City

27   of Turlock, City of Ceres, Timothy Redd and Derek Perry. Counsel Patrick Moriarty appeared by

28   telephone on behalf of Defendants City of Modesto, Jon Evers and Galen Carroll. Counsel T. J.
                                                     2
     Case 1:15-cv-00311-TLN-BAM Document 125 Filed 12/08/20 Page 3 of 3


 1   Stephens appeared by telephone on behalf of Defendant Paul Edward Jones.

 2          As agreed at the conference, and in the interests of judicial and party economy, all

 3   discovery in the related actions, with the exception of expert discovery, shall be completed no

 4   later than two hundred forty (240) days from the date upon which the last answer in the related

 5   cases may be filed with the Court pursuant to the Federal Rules of Civil Procedure. In this

 6   context, "completed" means that all discovery shall have been conducted so that all depositions

 7   have been taken and any disputes relative to discovery shall have been resolved by appropriate

 8   order if necessary, and where discovery has been ordered, the order has been obeyed. All motions

 9   to compel discovery must be noticed on the undersigned magistrate judge’s calendar in

10   accordance with the Local Rules.

11          The Court sets a further status/scheduling conference on April 6, 2021, at 9:00 AM in

12   Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. The purpose of the

13   conference is to address the status of discovery and the scheduling of expert discovery deadlines.

14   The parties shall appear at the conference with each party connecting remotely either via Zoom

15   video conference or Zoom telephone number. The parties shall be provided with the Zoom ID

16   and password by the Courtroom Deputy prior to the conference. The Zoom ID number and

17   password are confidential and are not to be shared. Appropriate court attire required.
     IT IS SO ORDERED.
18

19      Dated:     December 7, 2020                          /s/ Barbara    A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                     3
